Title: To James Madison from James Maury, 27 January 1803 (Abstract)
From: Maury, James
To: Madison, James


27 January 1803, Liverpool. Last wrote on 10 Nov. Is sorry to enclose a copy of a notice received on 26 Jan. from Erving. Encloses a price current for U.S. imports [not found]. Expected to enclose returns of American imports and exports for the last six months of 1802, “but they cannot be ready for this conveyance.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 1 p. In a clerk’s hand, signed by Maury. Docketed by Wagner as received 21 Mar. For surviving enclosure, see n. 1.



   
   Maury enclosed two copies of a 24 Jan. 1803 notice from Erving (1 p.; docketed by Wagner) informing all American captains of William Eaton’s 9 Nov. 1802 warning that “the Tripolitan Admiral Lisle,” with a squadron, “is ready for sea and it is supposed intends passing the Streights to arrive in the Atlantic” (see Thomas Appleton to JM, 7 Dec. 1802, n. 1).



   
   A full transcription of this document has been added to the digital edition.

